Title: Commission to Conclude a Treaty of Amity and Commerce with the Netherlands, 29 December 1780
From: Huntington, Samuel,President of Congress
To: Adams, John


     
      
       29 December 1780
      
     
     
      The United States of America in Congress Assembled
      To all who shall see these Presents send Greeting.
     
     Whereas an Intercourse between the Citizens of the United Provinces of the Low Countries and the Citizens of these United States founded on the principles of Equality and Reciprocity may be of mutual Advantage to both Nations, Know Ye therefore that We confiding in the Integrity, Prudence and Ability of the Honourable John Adams late Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts Bay and Chief Justice of the said State, have nominated constituted and appointed, and by these Presents do nominate constitute and appoint him the said John Adams our Commissioner, giving full Power general and special to act in that Quality, to confer, treat, agree and conclude with the Person or Persons vested with equal Powers by the States General of the said United Provinces of and concerning a Treaty of Amity and Commerce: And whatever shall be so agreed and concluded for Us and in our Name to sign and thereupon make such Treaty, Conventions and Agreements as he shall judge conformable to the Ends We have in view. Hereby promising in good Faith that We will accept, ratify and execute whatever shall be agreed concluded and signed by our said Commissioner.
     In Witness whereof We have caused these Presents to be given in Congress at Philadelphia the twenty ninth day of December in the Year of our Lord one thousand seven hundred and eighty and in the fifth Year of our Independence.
     
      Samuel Huntington President
      Attest Charles Thomson Secy.
     
    